Citation Nr: 0418095	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection glaucoma 
was denied.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was seen for 
complaints of hazy vision.  Ocular tensions were noted in 
June 1968.  The veteran has submitted a private medical 
statement that links his current glaucoma to service.  The VA 
has not examined the veteran.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This includes the 
duty to obtain VA examinations, which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  A 
remand is necessary to acquire a medical examination and a 
medical opinion as such is necessary to make a decision on 
the claim of entitlement to service connection for glaucoma.  

At the February 2004 VA Central Office Hearing the veteran 
testified that Dr. Jakabowski and Dr. Stewart Smith saw him 
for glaucoma after service.  He stated that Dr. Jakabowski's 
records were unavailable.  Dr. Smith's records do not appear 
to be in the claim folder.  VA will make reasonable efforts 
to obtain relevant records not in the custody of a Federal 
department or agency, to include records from private medical 
care providers.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).  

At the February 2004 VA Central Office Hearing the veteran 
testified that some of his VA outpatient treatment records 
appeared to be missing from his file.  Specifically, his VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in Orlando, Florida, dated prior to 2000.  He 
testified that he began receiving treatment at the Orlando, 
Florida VAMC in 1999.  The Board notes that his VA medical 
records prior to June 2000 are not in the claims folder.  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to medical and other 
records from VA medical facilities and records from non-VA 
facilities providing examination or treatment at VA expense.  
VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159(c)(2).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for the following development:

1.  Obtain all of the veteran's VA 
medical records from the VAMC in Orlando, 
Florida for the period prior to June 
2000.  

2.  Send the veteran a VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department to Veterans 
Affairs for Dr. Stewart Smith.  

3.  Once the veteran returns the signed 
form obtain the veteran's medical records 
from Dr. Stewart Smith.  

4.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

5.  Afford the veteran a VA ophthalmology 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

6.  The VA ophthalmology examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's glaucoma was incurred 
in or aggravated by service.  The 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

7.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

8.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative, if any, should 
be provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



